         Case 2:20-cv-01115-CDJ Document 12 Filed 06/22/20 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DOREL JENKINS,                                :
    Plaintiff,                                :
                                              :               CIVIL ACTION
       v.                                     :               NO. 20-1115
                                              :
TIMOTHY BOGAN, et al.,                        :
     Defendants.                              :

                                             ORDER

       AND NOW, this 22nd day of June, 2020, upon consideration of Dorel Jenkins’s Motion

to Proceed In Forma Pauperis (ECF No. 5), Prisoner Trust Fund Account Statements (ECF

Nos. 6, 9), pro se Complaint (ECF No. 2), “Petition To Add A [sic] Additional Defendant”

(ECF No. 7), “Additional Claims of Federal rights deprivations and Denials” (ECF No. 8), and

“Notice of Exhibit” (ECF No. 10), it is ORDERED that:

       1.      Leave to proceed in forma pauperis is GRANTED.

       2.      Dorel Jenkins, #QA-4352, shall pay the full filing fee of $350 in installments,

pursuant to 28 U.S.C. § 1915(b), notwithstanding the outcome in this case. The Court directs

the Superintendent of SCI Benner Township or other appropriate official to assess an initial

filing fee of 20% of the greater of (a) the average monthly deposits to Mr. Jenkins’s inmate

account; or (b) the average monthly balance in Mr. Jenkins’s inmate account for the six-month

period immediately preceding the filing of this case. The Superintendent or other appropriate

official shall calculate, collect, and forward the initial payment assessed pursuant to this Order

to the Court with a reference to the docket number for this case. In each succeeding month

when the amount in Mr. Jenkins’s inmate trust fund account exceeds $10.00, the Superintendent

or other appropriate official shall forward payments to the Clerk of Court equaling 20% of the



                                                  1
         Case 2:20-cv-01115-CDJ Document 12 Filed 06/22/20 Page 2 of 3




preceding month’s income credited to Mr. Jenkins’s inmate account until the fees are paid.

Each payment shall refer to the docket number for this case.

       3.      The Clerk of Court is directed to SEND a copy of this Order to the

Superintendent of SCI Benner Township.

       4.      The Complaint is DEEMED filed.

       5.      Plaintiff’s Complaint is DISMISSED in its entirety pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(i) and (ii) as follows:

               a. Plaintiff’s individual capacity claims against the Assistant District Attorneys

                   named as Defendants—Jason Harmon, Owen Ladd, Susan Keesler, Jocelyn

                   O’Conner, Kate McDermott, Tony Alvarez, Brian Burke, Laura Zipin, and

                   Max C. Kaufman—are DISMISSED WITH PREJUDICE as barred by

                   absolute prosecutorial immunity.

               b. Plaintiff’s official capacity claims and all claims against the police officers

                   named as Defendants—Timothy Bogan, David Macellino, and James

                   Schuck—that relate to Plaintiff’s prosecution, conviction, and imprisonment,

                   are DISMISSED WITHOUT PREJUDICE to Plaintiff filing a new case

                   only in the event his underlying convictions are reversed, vacated, or

                   otherwise invalidated. See Heck v. Humphrey, 512 U.S. 477 (1994).

               c. Plaintiff’s remaining claims are DISMISSED WITH PREJUDICE as time

                   barred.

       6.      The “Petition To Add A [sic] Additional Defendant” (ECF No. 7) is DENIED

because amendment would be futile for the reasons discussed in the Court’s accompanying

Memorandum.




                                                 2
 Case 2:20-cv-01115-CDJ Document 12 Filed 06/22/20 Page 3 of 3




7.   The Clerk of Court shall CLOSE this case.



                                                 BY THE COURT:


                                                 /s/ C. Darnell Jones, II
                                                 C. Darnell Jones, II J.




                                   3
